                            Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 1 of 24

         AO 2~ (Rev. 07/10) NJPI--. to Procml in Dillrict Out Without Prepaying Fees or Casas (Short FonnJ


                                                        UNITED STATES DISTRICT COURT                                    u.flJ;,~cQRT
=-=.-=..-=..-=...--~;-:;-~:;;-;-;-;-;-;-~:;:-;:-;::-;:-~;--;;~~---;--~-~---•-~---~1irgotgtt1~c:~==~-
------------- ---- --·                                                                              ~~===~==EA::$::IE::R::N::01s::J;Bl:;CI:;A=-BKA~NB~AS~=~
                                                                                        -~, - -~----------M-AY---=O:--:3,--2-02_1             _____________
                                                                 Neal K. Maddox, a/k/a
                                                                       ScottK., 1
                                                                     Complainant,
                                                                                                                 ~~ES
                                                                                                                  y
                                                                                                                        w,3cK,                CLERK
                                                                                                                                            DEPCLERK


                                                                               V.

                                                        Dr. Benjamin S. Carson, Sr., M.D.,
                                                                Secretary,
                                               Department of Housing and Urban Development,
                                                                 Agency.

                                                             AppealNo.0120181719                             J../:21-cv- 353- BS,\\
                                                           Hearing No. 570-2017-0101 IX
                                                            Agency No. HUD000242016
                      -=-.....:.;;;~=::::::::-:=:===================-=.:.::======-=:::-:==:-:-=-=-==--=-=-=-=-=====--==-· ------ -


                                                                                        This•-   -lgned to       Dis!          Mdfer-
                                                                                                                           Judge
                                                                                        and to Magistrate Judge -,l,l~~"'"e.._[/J._ _ _ _ __




---------
           Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 2 of 24



Comes now the Plaintiff, Pro Se, and states the following.
2013-2014
Plaintiff applied for 25+- positions with the US Department of Housing and Urban Development
(USHUD).
Plaintiff was only interviewed by USHUD for 1 or 2+-af these positions.
Plaintiff was previously employed by the USHUD as a Supervisory Loan Specialist (Realty) GS 1165-
13.

2014
Plaintiff filed a Freedom of Information Act (FOIA) request with US HUD.
It required the assistance of US Senator Boozman in order to obtain a USHUD response to the
FOIA.

2015 (on or about August 1+-)
Plaintiff filed an Equal Opportunity Complaint, based upon the "proof" contained in the 2015
USHUD FOIA response, with USHUD through the Little Rock AR USHUD Office as directed by
USHUD (none of the job positions were located in Arkansas), which was subsequently sent to the
USHUD Office in Washington DC.

2015-2016
I had one discussion (that I recall) with a MR. Smith of the USHUD Equal Employment Opportunity
Complaint Department/ Office in Washington DC (as per his statement)
In our negotiations regarding my USHUD EEO Complaint I informed Mr. Smith that based upon the
FOIA response in 2015, proof furnished by USHUD, it proved that I had been denied a job because
of my Age, Race and Gender.
As I recall I offered to accept a position in the USHUD Reginal Office in Fort Worth Texas at the GS
Grade 12 or 13 Grade(s) Step 10 with retroactive pay and benefits.
I have never received a counter offer from US HUD.
USHUD informed me that I could file a complaint with the US Equal Employment Opportunity
Commission (USEEOC).

2017-2019 September 30+-
The US Government Entity (USHUD) and the US Government Office of Federal Operations (OFO) US
Equal Employment Opportunity Commission (EEOC) took 5 years to process Plaintiffs EEO
Complaint an
and gave me only 90 Days to appeal to the US District Court for the Eastern District of Arkansas.

2020
Attached is a copy of the FOIA (Text) that the Plaintiff submitted to the US Government Office of
Federal Operations (OFO) US Equal Employment Opportunity Commission (EEOC). This was an
attempt to determine if the USHUD / USEEOC staff had attempted to prevent Plaintiff frog m
obtaining an attorney.

Plaintiff prays that the US Court will require the USHUD to furnish a copy of the USHUD response
to the Plaintiffs FOIA request of 2014-2015 and that the USHUD be required to furnish an updated
statement of the demographics (persons over 40 years of age, Race and Gender) for USHUD for the
period ending December 2019

Plaintiff prays that the US Court will at least review this petition under the circumstances that the
USHUD and USEEOC took 5+- Years to issue a finding and only gave the Plaintiff 90 days to obtain
an attorney and file with the court.
 Plaintiff prays that the US Court will not make this filling made public to Newspapers and TV news
channels, etc.
           Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 3 of 24




Plaintiff Prays for a waiver of all filing fees as USHUD, the USEEOCUS District Court are US
Government Entities.

Plaintiff request assistance in finding an attorney If determined necessary by the US District Court.

Plaintiff has been unable to obtain an Attorney both during the allowed 90 days and to date.
Attorneys have indicated that the attorney would not accept an US Equal Employment Opportunity
Commission case.

Plaintiff prays for a US District Court Judicial (non-Jury) review and / or hearing (if needed) that
results in a finding in the Plaintiffs favor and a finding that Plaintiff should be hired by USHUD, and
given a job in Fort Worth Texas USHUD Regional Office as a GS 13 Step 10 or GS12 Step 10 with
retroactive back pay and benefits from August 1, 2013; and/ or such monetary Amount the Court
may award.

Attached is a copy of the FOIA dated February 10, 2020 that the Plaintiff submitted to the US
Government Office of Federal Operations (OFO) US Equal Employment Opportunity Commission
(EEOC). This FOIA was submitted because of a possibility the EEOC OFO is affecting the Plaintiffs
ability to obtain Attorney representation in Arkansas. Plaintiff has asked for a reply signed by
person in authority but no reply has been furnished.

[[No response from the USEEOC signed by a person with Authority has been received.
February 10, 2020
                  Freedom of Information Act Request
Victoria Lipnic
Commission Chair
US Equal Employment Opportunity Commission
131 M St, NE
Washington, DC 20002

Dear Madam,
Please furnish me a complete US Equal Employment Opportunity Commission, Office of Federal
Operations (OFO) staff Directory giving full names, job titles, telephone numbers and such other
information normally induded in a staff directory.

Please furnish to me the total number of EEO Complaints Oaims given to the OFO to review, the
total number of members of the caucasian Race, the total number of Negro Race, and the total
number of Mongolian Race persons that make up the total number of Complaints filed by year
from January 1, 2016 to January 1, 2020. Also give the total number of months that the OFO has
taken on the average in reviewing the case and reaching a decision.

Please furnish to me the total number of EEO Complaints Oaims given to the OFO to review by
Year and by Race for the period from January 2008 through December 2008. Also give the total
number of months that the OFO has taken on the average in reviewing the case and reaching a
decision.

Please furnish records of phone calls from the OFO to Arkansas Area Codes 501, 870, and 479 for
the period from Septemberl, 2014 to January 1, 2020.
I received Via Email on 10-12-19 US EEOC IG Milton Mayo informed me that .,Someone from our
investigative staff will contact you# regarding my complaint. No one has contacted me. What is the
status of my filing with the US EEOCIG? Why has no action been taken?
          Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 4 of 24



I was also informed via email, on or about September 1, 2019, by the US EEOC OFO •Attorney of
the DaY- (no name ever given) that my US EEOC appeal regarding my EEO Complaint against US
Department of Housing and Urban Development was after Five Years under investigation by US
EEOC.

Please furnish me the name and all pertinent information on the "Attorney of the DaY-. Please
furnish a copy of the "Investigation" that was made as indicated by the "Attorney of the DaY-.

Please furnish me the report on the investigation of my US EEOC Complaint.
All of the information requested is statistical in nature and should be available in the OFO
computer records retrieval system and / or in already completed reports that are available.
Please state why I was not allowed to participate in the USEEOC Hearing before the Commission.
Please state why my •proof", as set forth in the US HUD FOIA Response and which was submitted
in my EEO Appeal to the USEEOC, of US HUD Employment Discrimination was apparently not
considered by the USEEOC Commissioners.
I was informed that I could have an Administrative Judge (AJ) review my complaint.
Please explain the following:
Why an AJ was not assigned to my Complaint for l+- Year.
Why the AJ never conducted a phone conference with USHUD and Me let alone conducted any
hearings, etc and then issue a •Dismissal'" of my Complaint after the close of the business day.
I changed my mind about the AJ and informed the AJ and OFO of this request. No reason was given
as to why my request was not granted even though it was made the day after the AJ action. Why
was my request not granted?

I have been unable to obtain an Attorney to file an action in US District Court on my EEOC
Complaint regarding Us HUD.

Please furnish me the number of USEEEOC Decisions that have been moved to the US District
Courts in Arkansas from January 1, 200 to January 1, 2020.

All of this information which I have requested should be in reports or accessible from a Computer
by a Grade GS3 us Government Civil Servant.

Please furnish the US EEOC Commissioner and or the US Attorney I should summit this to for an
investigation.

Please acknowledge that you have received this FOIA Request and give the person's name, etc.,
you assign to respond and any other information.
Thank you,
Neal K. Maddox
12018 Black Walnut Cirde
Little Rock, AR 72210
479-236-6466))




12018 Black Walnut Cirde
Little Rock, AR 72210
479-236-6466 maddoxnk@hotmail.com
Attachments:
2 USHUD "Response "to Plaintiffs FOIA of 2014+-.
     '==     Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 5 of 24


                      U.S. D£PART11ENT OF HOL'SL~ AND URBAN DEVEL<JhlVIT
                                        \\.-\!)tf(NGf0'.'11, OC .?<MI0-301)1)

                                              APR 2 9 2.015




\Ir. Neal Maddox
l.~018 Black Walnut Cin:le
Little Rocle. AR 72210

                                      RE:        Freedom of Information Act R"-quest
                                                 FOIA Control No.: l:5-FI-HQ-00097

De-ell' Mr. MaJJox:

        This 1~111:r is in n..--sponse to your freedom oflnformation Act (FOIA) request dated
Oc1Dber S. 201 .J. ln addition to infonnation regmding the specific jobs listed below. you requested
the total pcrcenrages toe the races: Black (Negro). plus White (Caucasian). plus yellow
(Mongolimi). c:quals 100 pcn:ent:md gender ratio plus male percentnges plus female pem:ntnges
"-quals I00 percent.·· You also asked for the following information fur each position:

           l.  Veteran preference.
           2.  Gcndc:r.
           3.  Race: Black (Negro~ White (Cwasian). yellow (Mongolian).
           4.  ,\ge at time hired.
            5. U.S. state of residence when hired.

    fob ritle: Fil1:lllcia1 Analyst
    Department: Deportment of Housing und Urban ~velopment
    . \gency: Assistant Secretmy tbr Community Planning :md Development
    fob Announcement Numbt.-r. Fl 3-MP-81 :?830-gt\

    Job Title: Management .Analyst
    Ocpartmc:nt: IA.-partment of Housing anJ Urban [k\'clopmcnt
    .\gency: .\ssistalll So:retary for Housing-F'-"'-lcr.tl I rmasing Commissioner
    fob .-\nnouncc:ment Numb.:r: l+HUD-646

    Joh Title: Senior Single F.unily I lousing Specialist I REO)
  · f.k.-purnncmt: tkpartmenr of How;i111J and U rhan Dcvdt1pment
    .\gl!Oey: ,\ssis~t Secn:t:uy ti.1r Housing-FcJl!ral I-lousing Cnmmissio~r
    Joh Announcement '.'!umber. l4-Ht;D-5i'>
        Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 6 of 24


                                                                                         2

Job Title: Senior Reality Specialist
Department: Depmtmeot of Housing and Urban Development
Agency: Assistant Seaet:ay for Housing-Federal Housing Commissioner
Job Amotmeement Number: 14-HU0-373

Job Tide: Account E.xecutive
Dqmtment Department of Housing and Urban Development
Agency: Assistant Secn:tmy for Housing-Federal Housing Commissioner
Job Announcement Number: l 4-HUD-348

Job Title: Underwriter
Depomnent: Deportment of Housing and Urban Development
Agency: Assistant &-cretary for Housing-Fl!dcral Housing Commissioner
Job Announcement Nwnber. 14-HUD-365

Job Title: Undawriting Analyst
Department Department of Housing and Urban Devdopment
Agency: Assistant Secretmy for Housing-Federal Housing Commissioner
Job Announcement Number: l 4-HUD-431

Job TitJe: Account E."<ccutive
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Fedend Housing Commissioner
Job Announcem!=l)t Number: 14--HUD-361

Job ·ntte: Branch Chief: AcCOWll Executive Team
Depatttm:nt Department of Housing and Urban Development
.-\brency: Assistant Sccn:tuy for Housing-Ft.'llcral Housing Commissioner
Job Armouncanent Number. 14-HUD-33 t

Job Tille: UnJerwrit~r
Dep.utmcnt: Departrncm of Housing and Urban De,·elopment
.\~ncy: Assisumt Sl..-cn:ury tor l-lousing-ft.-..kral Housing Commissioner
Job Announcement Number: l+HUD-365

Job fitlc: Underwriting Analyst
IA-p:mrnent: Department of Housing m<l Urban D.-vdupmcnt
. \g~ncy: .-\ssistant St!cn.-ury for l lousing-f. ."<lc:r..il Holl!iing Commission..-r
Joh .\nnoum;~mcnt ~umt'Cr: l-l-HtJD-43 l

Job Title: Account Ex~-cutive
O\!partmcnt lkpartment of Housing anl.i Urb:.m O~\'clopm~t
. \g,cncy: Assistant St.."Cn.-tnry for Housin~-Ft!J\!r:il Housing t:ommissiom:r
.h,h Announcement ~umber.. 1-l-l llj D-Jh I
        Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 7 of 24


                                                                                3

Job Title: Funding Specialist
Ocpartment: Oepazbnc11tofHousingand Urban Development
Agency: Assistant Sectdary for Housing-Federal Homing Commissioner
Job AnnoUlll.-cmettt Number: 14-HUD-378

Job Title: Branch Chief. T~hnical Tearn
Department Depm:tment of Homing and Urban Development
Agency. Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: l4-HUD-313

Job Title: Brandl Chiet: Underwriter Team
Department Oq,artment of Housing and Urban Development
Agency: ..\s.flstant Secrdary fur Housing-Federal Housing Commissioner
JobAnnouncemcntNumbcr: 14-HUD-333

Job ·nt1e: Grams Specialist
Department: Department of Housing and Urban Development
Agency: Assistant Secretary tor Community Planning and Development
Job Announcement Number: 14-HUD-369

Job Title: Branch Team Technical Team
Department: Depmtmeut of Housing and Urban Development
Agency: Assist.ant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number. I 4-HUD-313

Job Title: Und'-,-wrlter
~partment Depmtment of Housing and Urban Development
Agency: Assisumt Secretnry for Housing-Federal Housing Commissioner
Jub Announcmicnt Number. 1-I-HUD-216

fob Title: Underwriter
l)~partment: Department of I lousing anJ Urban lkvdopment
. \gc:ncy: .\ssistant Secretary for Housing-fcJcral Housing Commissioner
fob :\nnounc'--m~t Number: \+HCD-119

Job Titl\!: s~nior Underwriter
Depanment: Department of Housing and Urban Dcvdopment
. \g~y: Assistant Secretary for l-fousing-F"'>Jer.il I lousing Cl.)mmissioncr
.J,)b. \nnounccmcnt :'\umber. I +-l lCD-l-l7

fob rille: Senior Single Family I lousing Specialist ( <)AD)
D\!p.U1mct1t: Department of HotL~ing and L: rhan Dcvdopmcnt
.\gcncy: .\ssistant Secretary for Housing-fcJ~ral Housing Commis.o;ioncr
Job Aru10unc\,-ment Number: I +HUD-138
       Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 8 of 24


                                                                           4.

Job Tidc: Housing Program Specialist
Depam11ent Depmb,Jellt of Homing and Urban Development ·
Agency: AssistmJt SecretDry for Housing-Federal Housing Commissioner
Job Announcement Number: I+HUD-124

Job Tide: Supervisoey Housing Program Specialist
Department: Department of Housing ond Urban Development
Agency: Assistmlt Secmaa:y for Housing-federal Housing Commissioner
Job Announcement Number: I+HUD-0 l 9

Job Tide: Multifamily HUB Director
 Department DepartmtCnt of I lousing and Urban Development
•.\gcncy: Assiswlt Sc:cmmy for Housing-Fe<lera.l Housing Commissioner
Job Announcement Number: l 3-HUD-187
Job Trtle: Director.. Pmcessing and Underwriting Division
Department: Deportment of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number. 13-HUD-l 02P

Job Title: Senior Single Family Housing Specialist (QAD)
Department: Deportment of Housing and Urban Development
Agency. Assistant Secretary for Housing-Federal l:{ousing Commissioner
Job Announcement Number: l3-HUD-082

Job Title: Supervisory Single Family Housing Specialist {REO)
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
JobArmouncement Number: F:!-MP-735171-TRD

Job Title; Senior Underwriter
Deprutmcnt: Department of Housing and Urban Development
Ag"--ncy: Assistant Secn:tary for Housing-F\.-Jcrnl Housing Commissioner
Job AnnollllQ:JTU.."tll Numb:r: fl:!-738809-HUD-JN

fob ·nt1e: Sc:nior Project Manager
Department: Department of Housing anJ Urb-.m Development
, \ g ~ Assistant Secretuy for Community Planning and Development
Job :\nnouncem~~t Numbt!r: FC-~IP-711703-RSC

fob Title: B~h Chief. Account Exl!Cuth·I! foam
Depanment lkpartmc:nt of I lousing anJ Urban Development
. \gcncy: Assistant S«retlry for Community Planning and Development
J\1b .\nnounct.-mffll Number: 1-l-Hl :n-:n l
Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 9 of 24
           Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 10 of 24


                                                                                                     s

   Job Ude: Funding Specialist
   Dqwtment Department of Housing~ Urban Devel~ • •
   Agency: ,\ssistant Secretary tor Housmg-Fedaal Housing Comnussumer
   Job Announcement Number: 14-HUD-378

   Job Tide: Single family Housing Specialist l REO)   ·
   Department! Department of Housing and Urbon Development      .
   Agency: Department of Housing :ind Urban Development-Agency-wide
   Job Announcement Number: l +HUD-164

    Job Title: Supervisory Housing Program Policy Specialist
    Departmmt: Depntm.:nt of Housing and Urban Development               ·
   _Agency: Assi5!BDI Secretary for Housing-federal Housing Commissioner
 . Job Armounc:ement Nwnber: t 4-HUD-020P

       When responding to a FOIA reques~ the Department of Housing and Urban
Development searches for responsive documents existing up to the Jate that the request is
received in the Department's FOIA Bnmcb. Your request was received on October 8, 2014.

        Your request is granted in full. The following information is enclosed               ror
                                                                                    the selectee
of each job announcement listed in your request { l) Veteran pn:feRDCe; (2) gender, (3) race
(4) age m: timo hired, and; (5) U.S. state of n:sidence when hired. Also, enclosed is the total of
HUD percenmges for the races: Black lNegro).. plus White lCaucasian). plus yellow
t Mongolian). equals l 00 percent and gender ratio male percent plus female percent equals l 00
percent.

       For your information. your FOIA request. including your identity and any information
made available. is releasable to the public under subsequent FOIA requests. In responJing to
th~ n:ques~ theJ)epartment does not release personal information. such as home address
telephone number, or Social Security number. all of which are protected from disclosure under
FOIA E.,emption 6.

        If you need additional information. ple:ise contact Ms. Eugl!nia Harris at
t 202) 402-5074. Thank you for your int~st in the Department"s programs and policies.



                                        I
                                            I ,-.San~~rely.
                                                 ,,. /
                                                         j          ..,.,
                                                                 _.,-           /;
                                       { 1/ . ·· ,                          ;
                                                                            (/·'
                                                                                   , \.
                                                                                      ·--.
                                       \ (/          t       .
                                                 Dolores W. Cole
                                                 Direct\lr tor FOIA imJ.
                                                   Ext.-cuti\'e Com:spondence
                                                 Office of the Executive Sccn:t:lriat

Fndosun.'S
                  Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 11 of 24
   ,.


                                    Responses
                    FOIA Request: 15-FI-HQ-00097-Neal Maddox
The following information is provided for each job announcement listed for this request:

        1. Veteran preference (of selectee)
        2.   Gender (of selectee)
        3. Race (of selectee)
        4. Age at time hired (of selectee)
        5. U.S. State of residence when hired (of selectee)


Job rttte: Financial Analyst
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Community Planning and Development
Job Announcement Number. F13-MP-812830-gft

Agency Response: No selection was made

Job Title: Management Analyst
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-646

Agency Response: One selection was made.
   •   Non Veteran
   •   Male
   •   Caucasian
   •   28
   •   Oklahoma

Job Title: Senior Single Family Housing Specialist (REO}
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-579

Agency Response: One selection was made
      •      Non Veteran
      •      Male
      •      Black
      •      51
      •      Georgia




                                                       1
             Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 12 of 24




Job Tftle: Senior Realty Specialist
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-373

Apncy Response: One selection was made.
    •   Non Vetera~
    •   Female
    •   caucasian
    •   60
    •   Texas

Job Title: Account Executive
Department Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-348

Agency Response: No selection was made.

Job Title: Underwriter
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-365

Agency Response: One selection was made.
    •    Non Veteran
    •   Female
    •   Caucasian
    •    31
    •    California

Job Title: Underwriting Analyst
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-431

AcencY Response:   Two selections were made
    •   Both Non Veterans
    •   Both Female
    •   Both African American
    •   Ages are 44 & 57
    •   Texas & Missouri




                                                 2
             Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 13 of 24




Job nt1e: Account Executive
Department Department of Housing and Urban Development
Agency: Assistant Seaetary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-361

Acencv Response: Three selections were made.
    •   All three were Non-Veterans
    •   Two Female. One Male
    •   2 African American, 1 caucasian
    •   Ages are 43, 33, and 29
    •   Missouri

Job Title: Branch Chief, Account Executive Team
Department Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HU0-3331

Agency Response: Two selections were made
   • Both are non-veterans
   •   Both are Female
   •   Both are Caucasian
   • Ages are 31 and 53
   • Virginia & Kansas

Job Title: Funding Specialist
Department Department of Housing and Urban Development
Agency: Assistant secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HU0-378

Agency Response: One selection was made.
   •   Non Veteran
   •   Female
   • African American
    •   53
    •   Texas

Job Title: Branch Chief, Technical Team
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-313

Agency Response: Three selections were made
   • All were Non-Veterans
   •   Two Males. One Female
   • One Hispanic/Latin America; Two Caucasian
   • Ages are 59, 58, and 37
   • Texas & Missouri

                                                 3
           Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 14 of 24




Job Title: Branch Chief, Underwriter Team
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number. 14-HUD-333

Agency Response: No selection was made.

Job Title: Grants Specialist
Department: Department of Housing and Urban Development
Agency. Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-369

Agency Response: Two selections were made
    •   Both were Non-Veterans
    •   Both Female
    •   One Caucasian. One African American
    •   Ages are 28 and 49
    •   Missouri & Oklahoma

Job Title: Underwriter
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-226

Agency Response: No selection was made

Job Title: ·underwriter
Department Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-119

Agency Response: Two Selections were made.
   • Both Non-Veterans
   • Both Male
   • Both Caucasian
   •   Ages are 53 and 51
   • California & Colorado

Job Title: Senior Underwriter
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number. 14-HUD-147

Agency Response: Three selections were made.
    •   All Non-Veterans
    •   One Male. Two Females


                                                 4
             Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 15 of 24




    •   One Hispanic. Two caucasian
    •   Ages are 59, 40. and 47
    •   New Hampshire, Maryland, & Colorado

Job Title: Senior Single Family Housing Specialist (OAD)
Department: Department of Housing and Urban Development
Agency:- Assistant Secretary for Housing-Federal Housing Ce>mmissioner
Job Announcement Number: 14-HUD-3137

Agency Response: Three selections were made
   •   One Veteran. Two Non-Veterans
   •   One Female. Two Males
   •   One African American. Two Caucasian
   • Ages are 36, 66, 32
   •   Florida & Georgia

Job Tttle: Housing Program Specialist
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HU0-124

Agency Response: Three selections were made.
   •   One Veteran. Two Non-Veterans
   •   One Male. Two Female
   •   One African American. Two Caucasian
   •   Ages are 48, 51, and 31
   •   New Hampshire & Oklahoma

Job Title: Supervisory Housing Program Policy Specialist
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-019

Agency Response: One selection was made
   •   Non-Veteran
   •   Female
   •   Caucasian
    •   39
    •   Oklahoma

Job Title: Multifamily HUB Director
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 13-HU0-187

Agency Response: One selection was made.
   •   Non-Veteran

                                                    s
             Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 16 of 24




    •   Female
    •   Caucasian
    •   40
    •   Missouri

Job Title: Director, Processing and Underwriting Division
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 13-HU0-102P

AlenCY Response: No Selection

Job Title: Senior Single Family Housing Specialist (QAD)
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 13-HUD-082

Agency Response: One selection was made
   •   Non-Veteran
   •   Female
   •   Caucasian
   • 64
   • Colorado

Job Title: Supervisory Single family Housing Specialist (REO)
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: F12-MP-735171-TRD

Aaency Response: One selection was made
   • Veteran
   •   Male
   •   Caucasian
    •   45
    •   Colorado

Job Tltle: Senior Underwriter
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: F12-738809-HUO-IN

Agency Response: Three selections were made
   • All Non-Veterans
   •   AIIWoman
   •   2 Caucasian. 1 African American
   •   Ages are 47, 47, and 34
   •   New Jersey, Pennsylvania, and Alabama

                                                6
           Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 17 of 24




Job Tttle: Senior Project Manager
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: F12-M P-711703-RSC

Aaency Response: One selection
   •   Non-Veteran
   •   Male
   •   Hispanic
   •   37
   •   Texas




                                                 7
                      Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 18 of 24

        ·•
                                             Responses
                             FOIA Request: 15-FI-HQ-00097-Neal_Maddox
       The following information is provided for each job announcement listed for this request:

             1. Veteran preference (of selectee)
             2. Gender (of selectee)
             3.     Race (of selectee)
             4. Age at time hired (of selectee)
             5.     U.S. State of residence when hired (of selectee)



       1. Job Trtle: Financial Analyst
       Department: Department of Housing and Urban Development
       Agency: Assistant Secretary for Community Planning and Development
       Job Announcement Number: FB-MP-812830-gft

       Agency Response: No selection was made

       2. Job Trtle: Management Analyst
       Department: Department of Housing and Urban Development
       Agency: Assistant Secretary for Housing-Federal Housing Commissioner
       Job Announcement Number: 14-HUD-646

       Agency Response: One selection was made.
          •   Non Veteran
          •   Male
          • Caucasian
             •      28
             •      Oklahoma

       3. Job Trtle: Senior Single Family Housing Specialist (REO)
       Department: Department of Housing and Urban Development
       Agency: Assistant Secretary for Housing-Federal Housing Commissioner
       Job Announcement Number: 14-HUD-579

        Agency Response: One selection was made
           •   Non Veteran
           •   Male
           •   Black
             •      51
             •      Georgia




                                                                              1




----   --·---    -·------·--·-------     -   -- - ---- ----------- --- -   ----
        Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 19 of 24




4. Job Title: Senior Realty Specialist
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number. 14-HU0-373

Agency Response: One selection was made.
   •   Non Veteran
   •   Female
   • Caucasian
   •   60
   •   Texas

5. Job Title: Account Executive
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HU0-348

Agency Response: No selection was made.

6. Job Tltle: Underwriter
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HU0-365

Agency Response: One selection was made.
   •   Non Veteran
   •   Female
   • Caucasian
   • 31
   • California

7. Job Title: Underwriting Analyst
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-431

Agency Response: Two selections were made
   • Both Non Veterans
   • Both Female
   • Both African American
   • Ages are 44 & 57
   • Texas & Missouri




                                                 2
         Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 20 of 24



8. Job Title: Account Executive
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HU0-361

Agency Response: Three selections were made.
   •   All three were Non-Veterans
   •   Two Female. One Male
   • 2 African American, 1 Caucasian
   •   Ages are 43, 33, and 29
   •   Missouri

9. Job Trtle: Branch Chief, Account Executive Team
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HU0-3331

Agency Response: Two selections were made
    •   Both are non-veterans
    •   Both are Female
    •   Both are Caucasian
    •   Ages are 31 and 53
    •   Virginia & Kansas

10. Same announcement as #6.

11. Same announcement as #7.

12. Same announcement as #8.

13. Job Tltle: Funding Specialist
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HU0-378

Agency Response: One selection was made.
    •   Non Veteran
    •   Female
    •   African American
    •   53
    •   Texas

14. Job Title: Branch Chief, Technical Team
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HU0-313



                                                     3
        Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 21 of 24



Agency Response: Three selections were made
   • All were Non-Veterans
   • Two Males. One Female
   •   One Hispanic/Latin America; Two Caucasian
   • Ages are 59, 58, and 37
   • Texas & Missouri

15. Job Title: Branch Chief, Underwriter Team
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-333

Agency Response: No selection was made.

16. Job Title: Grants Specialist
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-369

Agency Response: Two selections were made
   •    Both were Non-Veterans
   •    Both Female
   •    One Caucasian. One African American
   •    Ages are 28 and 49
   •    Missouri & Oklahoma

17. Same announcement as #14.

18. Job Title: Underwriter
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-226

Agency Response: No selection was made


19. Job Title: Underwriter
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-119

Agency Response: Two Selections were made.
    •   Both Non-Veterans
    •   Both Male
    •   Both Caucasian
    •   Ages are 53 and 51
    •   California & Colorado



                                                   4
        Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 22 of 24



20. Job Title: Senior Underwriter
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HU0-147

Agency Response: Three selections were made.
   •    All Non-Veterans
   •    One Male. Two Females
   •    One Hispanic. Two Caucasian
   •    Ages are 59, 40, and 47
   •    New Hampshire, Maryland, & Colorado

21. Job Trtle: Senior Single Family Housing Specialist (QAD)
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number. 14-HUD-3137

Agency Response: Three selections were made
   •    One Veteran. Two Non-Veterans
   •    One Female. Two Males
   •    One African American. Two Caucasian
   •    Ages are 36, 66, 32
   •    Florida & Georgia

22. Job Title: Housing Program Specialist
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-124

Agency Response: Three selections were made.
    •   One Veteran. Two Non-Veterans
    •   One Male. Two Female
    •   One African American. Two Caucasian
    •   Ages are 48, 51, and 31
    •   New Hampshire & Oklahoma

23. Job Title: Supervisory Housing Program Policy Specialist
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-019

Agency Response: One selection was made
    •   Non-Veteran
    •   Female
    •   Caucasian
    •   39
    •   Oklahoma

                                                 5
        Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 23 of 24




24. Same announcement as #23.

25. Job Title: Multifamily HUB Director
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 13-HUD-187

Agency Response: One selection was made.
   •   Non-Veteran
   •   Female
   • Caucasian
    •   40
    •   Missouri

26. Job Title: Director, Processing and Underwriting Division
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 13-HUD-102P

Agency Response: No Selection

27. Job Title: Senior Single Family Housing Specialist (OAD}
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 13-HUD-082

Agency Response: One selection was made
   •   Non-Veteran
   •   Female
   •   Caucasian
   • 64
   • Colorado

28. Job Title: Supervisory Single Family Housing Specialist (REO)
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: F12-MP-735171-TRD

Agency Response: One selection was made
   • Veteran
   • Male
   •   Caucasian
   • 45
   • Colorado

29. Job Title: Senior Underwriter


                                                 6
         Case 4:21-cv-00353-BSM Document 2 Filed 05/03/21 Page 24 of 24



Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: F12-738809-HUD-IN

Agency Response: Three selections were made
   •   All Non-Veterans
   •   AIIWoman
   •   2 Caucasian. 1 African American
   •   Ages are 47, 47, and 34
   •   New Jersey, Pennsylvania, and Alabama

30. Job Title: Senior Project Manager
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: F12-MP-711703-RSC

Agency Response: One selection
   •   Non-Veteran
   •   Male
   •   Hispanic
   • 37
   •   Texas

31. Same announcement as #9.

32. Same announcement as #13.

33. Job title: Single Family Housing Specialist (REO}
Department: Department of Housing and Urban Development
Agency: Department of Housing and Urban Development - Agency Wide
Job Announcement Number: 14-HUD-164

Agency Response: No selection was made.

34. Job Title: Supervisor Housing Program Policy Specialist
Department: Department of Housing and Urban Development
Agency: Assistant Secretary for Housing-Federal Housing Commissioner
Job Announcement Number: 14-HUD-020P

Agency Response: No selection was made.




                                                        7
